Case 19-09106-JMC-13          Doc 20     Filed 05/20/20     EOD 05/20/20 14:19:31          Pg 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In re:                                            )
                                                   )    Case No: 19-09106-JMC-13
 RONALD JEFFERY GARDNER and                        )
 AMBER EUGENE GARDNER,                             )
                                                   )
                                                   )
           Debtors.                                )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

 MOTION TO ALLOW LATE FILED CLAIM TO BE TREATED AS TIMELY FILED

                                          CLAIM NO. 25

          Complete Real Estate Solutions, LLC (“Landlord”), by and through its undersigned

counsel, hereby files this motion to allow a late filed claim to be treated as timely filed because

the claim arises from rejection of an executory contract. Pursuant to Fed. R. Bankr. P.

3002(c)(4), the Court may set a set a separate deadline and accept late filed claims of that nature.

In support of this Application, Landlord respectfully states as follows.

                                         JURISDICTION

   1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

   2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

   3. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

   4. The statutory predicates for the relief sought in this Motion are sections 105, 365,

          503, and 507 of the Bankruptcy Code.
Case 19-09106-JMC-13       Doc 20     Filed 05/20/20    EOD 05/20/20 14:19:31        Pg 2 of 4




                                         BACKGROUND

     A. The Lease, Default and Eviction Filing

  5. Landlord leased real property located at 1919 Hiker Trace, Columbus IN 46142 (the

     “Leased Premises”) to debtors RONALD JEFFERY GARDNER and AMBER EUGENE

     GARDNER (the “Debtors”) as their residence under the terms of a lease commencing

     October 19, 2018, and ending April 30, 2020 (the “Lease”). A true and correct copy of

     the Lease is annexed to the Proof of Claim and incorporated herein.

  6. Pursuant to the terms of the Lease, the Debtors agreed to make monthly rent payments of

     $995 to the Landlord by the first day of each month (the “Rent”).

  7. Debtor defaulted on the Lease by failing to pay the rent due. The last payment received

     by Landlord from Debtor was for November 2019.

  8. Landlord filed a Motion for Relief from Stay in these proceedings in order to recover

     possession of the real property at issue. (ECF #13) The Motion was granted by the Court

     on February 21, 2020, (ECF #19) one day after the initial claims deadline of February 20,

     2020.

  9. The Court has not previously set a deadline for submission of a claim on executory

     contracts or unexpired leases.

  10. Concurrent with the filing of this Motion, Landlord has submitted a claim for $6,661.51.

     Pursuant to the limitations in 11 U.S.C. § 502(b)(6), the damages sought include unpaid

     rent through the April 30, 2020, termination date of the Lease.
Case 19-09106-JMC-13       Doc 20     Filed 05/20/20      EOD 05/20/20 14:19:31         Pg 3 of 4




                               BASIS FOR RELIEF REQUESTED


  11. Rule 302(c) of the Rules of Bankruptcy Procedure generally sets deadlines for

     submission of claims in bankruptcy, subject to six exceptions. Relevant here, one of the

     exceptions to the general claims deadline is that “[a] claim arising from the rejection of

     an executory contract or unexpired lease of the debtor may be filed within such time as

     the court may direct.” Fed. R. Bankr. P. Rule 3002(c)(4).

  12. The Seventh Circuit has held that this Rule creates an exception to the general bar against

     late-filed claims in Bankruptcy. See Matter of Greenig, 152 F. 3d 631, 634 (7th Cir.

     1998) (noting 5 exceptions to general claims deadline).

  13. The general deadline for submission of claims in this case was February 20, 2020—one

     day prior to the date on which the Court granted Landlord’s Motion for Relief from Stay.

     Consequently, Landlord could not ascertain the value of its claim, including whether

     damages would be mitigated by re-rental prior to lease expiration, until after the initial

     claims deadline.

  14. Wherefore Landlord requests that its motion be granted and its claim be accepted as

     timely filed.


                                           Respectfully submitted,

                                           MCANLIS LAW GROUP PC

                                        By: _/s/ John R. Hurley___________________
                                           John R. Hurley #34437-49
                                           Attorney for Creditor
Case 19-09106-JMC-13         Doc 20     Filed 05/20/20    EOD 05/20/20 14:19:31        Pg 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been duly served upon the counsel of

record and the parties listed below electronically on this day May 20, 2020:


Thomas Donald Bushhorn
bushhornlaw@att.net

U.S. Trustee
ustpregion10.in.ecf@usdoj.gov

Ann M. DeLaney
ECFdelaney@trustee13.com




                                             _/s/ John R. Hurley
                                             John R. Hurley
                                             Attorney for Creditor
                                             MCANLIS LAW GROUP PC
                                             711 E. 65th Street
                                             Indianapolis, IN 46220
                                             Tel: (317) 524-0216 (Office)
                                             Fax: (866) 612-2682
